 


EXHIBIT 10.81

 


COMPENSATION ARRANGEMENTS WITH EXECUTIVE OFFICERS

 


BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

The following table sets forth the fiscal 2006 annual base salaries of FedEx’s
named executive officers, other than Kenneth R. Masterson, who retired as
FedEx’s Executive Vice President, General Counsel and Secretary effective June
1, 2005:

 

Name and
Current Position

 

Base Salary

 

 

 

 

 

Frederick W. Smith

 

$

1,325,988

 

Chairman, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

David J. Bronczek

 

$

880,068

 

President and Chief Executive Officer –

 

 

 

FedEx Express

 

 

 

 

 

 

 

Alan B. Graf, Jr.

 

$

780,336

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

T. Michael Glenn

 

$

727,032

 

Executive Vice President,

 

 

 

Market Development and

 

 

 

Corporate Communications

 

 

 

 

Mr. Smith’s fiscal 2006 base salary is effective as of July 16, 2005.  The
fiscal 2006 base salaries of the other named executive officers are effective as
of July 1, 2005.

 

FY2006 Annual Incentive Compensation Plans

 

Chairman, President and Chief Executive Officer

 

Frederick W. Smith’s fiscal 2006 annual bonus will be determined by the
achievement of corporate objectives for consolidated pre-tax income for fiscal
2006.  The Compensation Committee can adjust Mr. Smith’s bonus amount upward or
downward based on its consideration of several factors, including: FedEx’s stock
price performance relative to the Standard & Poor’s 500 Composite Index, the Dow
Jones Transportation Average and the Dow Jones Industrial Average; FedEx’s
revenue and operating income growth relative to competitors; FedEx’s cash flow;
FedEx’s return on invested capital; FedEx’s U.S. revenue market share; FedEx’s
reputation rankings by various publications and surveys; and the Compensation
Committee’s assessment of the quality and effectiveness of Mr. Smith’s
leadership during FY2006.  None of these factors will be given any particular
weight by the Compensation Committee in determining whether to adjust Mr.
Smith’s

 

--------------------------------------------------------------------------------


 

bonus amount.  Mr. Smith’s annual bonus target for fiscal 2006 is 130% of his
base salary, with a maximum payout of 300% of his base salary.

 

Mr. Smith’s target annual bonus, combined with his base salary, has a 75th
percentile target for total annual salary and bonus for chief executive officers
in executive compensation surveys utilized by the Compensation Committee.

 

Non-CEO Executive Officers

 

FedEx Corporation executive vice presidents participate in the fiscal 2006
annual incentive cash bonus plan for headquarters employees.  Under this plan,
the annual bonus target for each executive is 90% of his or her base salary,
with a maximum payout of 240% of base salary.  A threshold payout of up to 30%
of the target bonus is based on the achievement of individual objectives
established at the beginning of the fiscal year for each executive.  Mr. Smith
will determine the achievement level of each executive’s individual objectives
at the conclusion of fiscal 2006.  The balance of the bonus payout is based on
FedEx’s consolidated pre-tax income for fiscal 2006 and ranges, on a sliding
scale, from a minimum amount if the plan’s pre-established consolidated pre-tax
income threshold is achieved up to a maximum amount if such financial
performance goal is substantially exceeded.

 

Each of the presidents of FedEx Express, FedEx Ground, FedEx Freight and FedEx
Kinko’s participate in the fiscal 2006 annual incentive cash bonus plan
sponsored by his respective company.  The target annual bonus for the president
of FedEx Express is 100% of his base salary, with a maximum payout of 240% of
his base salary.  The target annual bonus for the president of each of FedEx
Ground, FedEx Freight and FedEx Kinko’s is 80% of base salary, with a maximum
payout of 240% of base salary.  Under each of these plans, a threshold payout of
up to 30% of the target bonus is based on the achievement of individual
objectives established at the beginning of the fiscal year for each executive. 
Mr. Smith will determine the achievement level of each executive’s individual
objectives at the conclusion of fiscal 2006.  The balance of the payout under
each of the plans is based on each respective subsidiary’s operating income (30%
of the target bonus) and FedEx’s consolidated pre-tax income (40% of the target
bonus) for fiscal 2006 and ranges, on a sliding scale, from a minimum amount if
the plan’s pre-established subsidiary operating income and FedEx’s consolidated
pre-tax income thresholds are achieved up to a maximum amount if such financial
performance goals are substantially exceeded.

 

Total annual salary and bonus for these executive officers for fiscal 2006
(assuming achievement of all individual and corporate objectives as described
above) is targeted at the 75th percentile of total annual salary and bonus for
comparable positions in the comparison surveys utilized by the Compensation
Committee.

 


LONG-TERM INCENTIVE CASH BONUS PROGRAM

 

The Compensation Committee has established long-term performance bonus plans for
the three-fiscal-year periods 2004 through 2006, 2005 through 2007 and 2006
through 2008, providing bonus opportunities to members of upper management,
including executive officers, for fiscal 2006, 2007 and 2008, respectively, if
certain aggregate earnings-per-share goals established by the Compensation
Committee are achieved with respect to those periods.  No amounts can be earned

 

2

--------------------------------------------------------------------------------


 

for the fiscal 2004 through 2006, 2005 through 2007 and 2006 through 2008 plans
until 2006, 2007 and 2008, respectively, because achievement of the
earnings-per-share goals can only be determined following the conclusion of the
applicable three-fiscal-year period.

 

The following table sets forth estimates of the possible future payouts to each
of FedEx’s named executive officers.  Mr. Masterson, who retired effective June
1, 2005, is eligible for bonuses under the fiscal 2004 through 2006 and 2005
through 2007 plans based on the proportion of the applicable three-fiscal-year
period during which he was employed.

 

 

 

 

 

Estimated Future Payouts

 

Name

 

Performance
Period

 

Threshold
($)

 

Target
($)

 

Maximum
($)

 

 

 

 

 

 

 

 

 

 

 

Frederick W. Smith

 

FY2004 – FY2006

 

562,500

 

2,250,000

 

3,375,000

 

 

 

FY2005 – FY2007

 

562,500

 

2,250,000

 

3,375,000

 

 

 

FY2006 – FY2008

 

625,000

 

2,500,000

 

3,750,000

 

 

 

 

 

 

 

 

 

 

 

David J. Bronczek

 

FY2004 – FY2006

 

250,000

 

1,000,000

 

1,500,000

 

 

 

FY2005 – FY2007

 

250,000

 

1,000,000

 

1,500,000

 

 

 

FY2006 – FY2008

 

250,000

 

1,000,000

 

1,500,000

 

 

 

 

 

 

 

 

 

 

 

Kenneth R. Masterson

 

FY2004 – FY2006

 

125,000

 

500,000

 

750,000

 

 

 

FY2005 – FY2007

 

62,500

 

250,000

 

375,000

 

 

 

 

 

 

 

 

 

 

 

Alan B. Graf, Jr.

 

FY2004 – FY2006

 

187,500

 

750,000

 

1,125,000

 

 

 

FY2005 – FY2007

 

187,500

 

750,000

 

1,125,000

 

 

 

FY2006 – FY2008

 

187,500

 

750,000

 

1,125,000

 

 

 

 

 

 

 

 

 

 

 

T. Michael Glenn

 

FY2004 – FY2006

 

187,500

 

750,000

 

1,125,000

 

 

 

FY2005 – FY2007

 

187,500

 

750,000

 

1,125,000

 

 

 

FY2006 – FY2008

 

187,500

 

750,000

 

1,125,000

 

 

The estimated individual future payouts set forth in the table above are set
dollar amounts ranging from threshold amounts, if the earnings-per-share goal
achieved is less than target, up to maximum amounts, if the plan goal is
substantially exceeded.  There can be no assurance that the estimated future
payouts shown in this table will be achieved.

 

Other Arrangements

 

FedEx executive officers are eligible to receive certain perquisites offered by
FedEx, including financial counseling and tax preparation services, personal use
of corporate aircraft, club memberships, and personal security and other
services, including home security systems and monitoring.

 

Executive officers also receive tax reimbursement payments relating to
restricted stock awards and certain perquisites.

 

3

--------------------------------------------------------------------------------